Exhibit 10.5

 

CREDITOR SUBORDINATION AGREEMENT

 

This Creditor Subordination Agreement (the “Agreement”) is made and entered into
by Wynnefield Partners SmallCap Value, LP (the “Creditor”), TeamStaff Government
Solutions, Inc., a Georgia corporation (the “Borrower”), and TeamStaff, Inc., a
New Jersey corporation (the “Guarantor”), for the benefit of Presidential
Financial Corporation, a Georgia corporation, and its successors and assigns
(“Lender”).

 

WHEREAS, Borrower has obtained from Lender a $3,000,000 revolving line of credit
(the “Loan”); and

 

WHEREAS, Creditor has heretofore loaned Guarantor sums of money; and

 

WHEREAS, as a condition to continuing to make the Loan available to Borrower,
Lender has required that Creditor subordinate any and all loans and indebtedness
outstanding under any Convertible Debentures, now or hereafter owed or owing by
Guarantor to Creditor to any loan or indebtedness heretofore, now or hereafter
owed or owing from Guarantor or Borrower to Lender, including, without
limitation, any amounts now or hereafter owed or owing under or in connection
with the Loan.

 

NOW, THEREFORE, in consideration of the premises, ten dollars, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned Guarantor and Creditor do hereby covenant and
agree with Lender as follows:

 

1.                                       Certain Definitions.  Unless otherwise
defined herein, the following terms have the following meanings:

 

“Convertible Debentures” shall mean any and all Convertible Debentures issued by
the Guarantor pursuant to that certain Debenture Purchase Agreement, dated as of
June 1, 2011, between the Guarantor, the Creditor and the other purchaser party
thereto, up to a maximum principal amount of $350,000.

 

“Event of Default” shall mean an Event of Default under the Loan and Security
Agreement.

 

“Lender Indebtedness” means the principal of all loans, all interest (including
interest accrued subsequent to the filing of any petition under any bankruptcy,
insolvency or similar law) on such principal amounts of such loans and all other
indebtedness, obligations and liabilities (including without limitation
principal, interest and fees, and obligations under guaranties), whether now
existing or hereafter incurred, of Borrower and/or Guarantor to Lender, under
the Loan and Security Agreement, including without limitation to the generality
of the foregoing, under or with respect to the Loan or any documents or
instruments executed or delivered in connection therewith.

 

--------------------------------------------------------------------------------


 

“Lender Security Documents” means each and all of the mortgages, revolving
credit and security agreements, pledges, assignments, security agreements and
other documents and instruments at any time securing any of the Lender
Indebtedness.

 

“Loan and Security Agreement” means that certain Loan and Security Agreement,
dated as of July 29, 2010, as amended through the date hereof, and as may be
subsequently amended, modified, restated, extended or renewed from time to time
(but not to exceed at any one time $4,000,000 in maximum principal amount), by
and among the Lender, the Borrower and the Guarantor.

 

“Subordinated Obligations” means all indebtedness (plus any interest heretofore,
now or hereafter accrued thereon, including any interest accrued subsequent to
the filing of any petition under any bankruptcy, insolvency or similar law),
whether now existing or hereafter incurred, owing by Guarantor to Creditor
pursuant to any Convertible Debentures, as the same may be amended, modified,
extended, replaced or superseded from time to time.

 

“Subordinated Security Documents” means each and all of the mortgages, security
agreements, pledges, assignments and other documents and instruments at any time
securing any of the Subordinated Obligations, subject, however, to Lender’s
consent in accordance with Section 2(d) of this Agreement.

 

2.                                       Subordination of Subordinated
Obligations.

 

(a)                                  Creditor covenants and agrees that anything
in any agreement or instrument creating, evidencing or relating to the
Subordinated Obligations to the contrary notwithstanding, the Subordinated
Obligations shall be subordinate and junior in right of payment, distribution
and lien to the Lender Indebtedness, and without limiting the generality of the
foregoing:

 

(i)                                     Upon payment or distribution of all or
any of the assets or securities of Borrower and/or Guarantor of any kind or
character, whether in cash, property or securities, upon any dissolution,
winding up, or total or partial liquidation, reorganization, arrangement,
adjustment, protection, relief or composition of Borrower and/or Guarantor or
its debts, whether voluntary or involuntary or in bankruptcy, insolvency,
receivership, arrangement, reorganization, relief or other proceeding or upon an
assignment for the benefit of creditors or any other marshalling of the assets
and liabilities of Borrower and/or Guarantor or otherwise, all Lender
Indebtedness shall first be paid in full in cash before any payment or
distribution may be made in respect of the Subordinated Obligations; and

 

(ii)                                  No direct or indirect payment or demand
for payment of principal or interest shall be made in respect of the
Subordinated Obligations if, at the time of such payment or demand for payment,
any Lender Indebtedness is outstanding or unpaid or Lender has any obligation to
advance funds to or for the account of Borrower or Guarantor under any
instrument or document; provided, however, that so long as there is no uncured
Event of Default under the Loan and Security Agreement and no such Event of
Default would be caused by a payment to Creditor, Guarantor shall be permitted
to make, and Creditor shall be permitted to receive, any interest and/or
principal payment on

 

2

--------------------------------------------------------------------------------


 

all Convertible Debentures outstanding and held by Creditor,  but only upon
maturity of the same.

 

(b)                                 If in the event that, notwithstanding the
foregoing provisions, Creditor shall receive any payment or distribution in
respect of the Subordinated Obligations at a time when any Lender Indebtedness
is outstanding or unpaid or Lender has any obligation to advance funds to or for
the account of Borrower or Guarantor under any instrument or document (other
than payments permitted under this Agreement), then such payment or distribution
shall be received and held in trust by Creditor apart from Creditor’s assets and
shall be promptly paid over or delivered to Lender for application (in the case
of cash) or as collateral for (in the case of non-cash property or securities)
the payment or prepayment of the Lender Indebtedness; provided, that this
Section 2(b) shall not apply to the issuance by the Guarantor of any Conversion
Shares (as such term is defined in the Convertible Debenture Agreement) to the
Creditor upon the conversion of any Convertible Debentures.

 

(c)                                  Without notice to or assent by Creditor:

 

(i)                                     the Lender Indebtedness and the
obligations or liabilities of any other party or parties (including without
limitation any guarantor, endorser or co-obligor) in respect of the Lender
Indebtedness may, from time to time, in whole or in part, be renewed, extended,
modified, accelerated, restated, compromised or released; and

 

(ii)                                  any and all mortgages, pledges,
assignments, encumbrances, liens or security interests (legal or equitable) at
any time, present or future, held, given or intended to be given for the Lender
Indebtedness, and any rights or remedies in respect thereof, may, from time to
time, in whole or in part, be exchanged, sold, surrendered, released, modified,
waived, restated or extended by Lender, and Lender may permit or consent to any
such action or the result of any such action;

 

all as Lender may deem advisable and all without impairing, abridging,
diminishing, releasing or affecting the subordination provided for herein to the
Lender Indebtedness.  All rights and interests of Lender hereunder shall remain
in full force and effect irrespective of any circumstance that might constitute
a defense available to, or a discharge of, Borrower and/or Guarantor, or any
lack of validity or enforceability of any document or instrument.

 

(d)                                 In the event that payment may not be made to
Creditor pursuant to Section 2(a)(ii) as a result of an outstanding Event of
Default, then the Lender shall use commercially reasonable efforts to give
prompt notice to Creditor of the nature of such Event of Default; provided,
however, that any failure by Lender to give such notice shall not affect the
Lender’s rights under this Agreement or otherwise.  Creditor shall have the
right (but not the obligation) to cure any monetary default under the Loan and
Security Agreement within five (5) calendar days after the later of (i) Creditor
receives written notice of such default and (ii) after expiration of any
applicable cure period for the Borrower or Guarantor; provided, however, that
Lender shall not be required to delay its exercise of any of Lender’s rights or
remedies under the Loan and Security Agreement during such period.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Creditor hereby represents and warrants to
Lender that none of the Subordinated Obligations are secured by any assets of
Borrower or Guarantor or any other person or entity, and covenants and agrees
that, unless otherwise consented to in writing by Lender, none of the
Subordinated Obligations will be secured, directly or indirectly, by any of the
assets of Borrower or Guarantor or any other person or entity.  Without
limitation to the generality of the foregoing, or any of the other provisions
hereof, in the event at any time any of the Subordinated Obligations are
secured, it is further hereby agreed and acknowledged that all rights, titles,
liens, estates, interest and remedies accruing to Creditor or its successors,
assigns, designees, transferees, purchasers at foreclosure and/or other
purchasers, whether as mortgagee, secured party, landlord, owner or otherwise,
and whether consensual or arising by operation of law or in equity or otherwise,
are and shall be subject and subordinate in all respects to all mortgages,
security agreements, security interests, assignments, pledges, rights, titles,
interests, estates and remedies of Lender and its successors, assigns,
designees, transferees, purchasers at foreclosure and/or other purchasers,
arising in connection with any of the Lender Indebtedness, whether consensual or
arising by operation of law or in equity or otherwise.  For so long as any of
the Lender Security Documents and any modifications, consolidations,
replacements or extensions thereof shall remain in effect, the mortgages,
security agreements, security interests, rights, titles, interests, estates and
remedies arising under any Subordinated Security Documents shall be superior to
any mortgages, security agreements, security interests, rights, titles, liens,
interest and estate in favor of any person or entity other than Lender, its
successors or assigns, with respect to any collateral under the Lender Security
Documents, and Creditor agrees that it shall not voluntarily subordinate any
Subordinated Security Document to any mortgage, lease, security agreement,
indenture, agreement, contract or encumbrance in favor of any person or entity
other than Lender, its successors or assigns, respecting any such collateral
under the Lender Security Documents.

 

Creditor further agrees that, for so long as any Lender Indebtedness remains
outstanding, Creditor shall take no action to enforce collection of the
Subordinated Obligations against Borrower or Guarantor of such Subordinated
Obligations; nor shall the Creditor take any action to foreclose or enforce its
rights as a secured creditor or lienholder or to establish its status as a
lienholder under any Subordinated Security Documents or otherwise against any
assets of Borrower or Guarantor or any guarantor of such Subordinated
Obligations, except in accord with Section 4 below and Section 2 above; nor
shall the payment terms of the Subordinated Obligations be modified.

 

3.                                       Subordination Absolute.   Neither the
subordination provided for herein nor the rights of Lender hereunder shall be
affected, modified or impaired by (a) any extension, renewal, modification,
restatement, forbearance or waiver of any terms of any other instrument or
document executed in connection herewith nor (b) any release, modification or
substitution of any collateral therefor.

 

4.                                       Reinstatement.  The provisions of this
Agreement shall continue in full force and effect (i) if at any time while the
Loan and Security Agreement remains in effect, the Lender Indebtedness is
reduced (even if reduced to zero) and thereafter increased or (ii) if at any
time any payment of any of the Lender Indebtedness is rescinded or must
otherwise be returned by Lender upon the insolvency, bankruptcy or
reorganization of Borrower and/or Guarantor or otherwise, all as though such
payment had not been made.

 

4

--------------------------------------------------------------------------------


 

5.                                       [Intentionally Deleted.]

 

6.                                       Cumulative Rights; No Waiver;
Modification.  Nothing herein contained or arising shall limit or restrict any
of the obligations or agreements of Creditor, Borrower or Guarantor under any
other document or instrument with or in favor of Lender.  Each and every right
granted to Lender hereunder or in connection herewith, or allowed by law or
equity, shall be cumulative and may be exercised from time to time.  No failure
on the part of Lender to exercise, and no delay in exercising, any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise by Lender of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  No amendment or modification of any provision of
this Agreement or any waiver thereof shall in any event be effective unless made
by an instrument in writing signed by Lender and the party to be charged
therewith.

 

7.                                       Legends.  Any instrument evidencing any
of the Subordinated Obligations, or any portion thereof, shall be inscribed with
a legend, or otherwise include a reference, conspicuously indicating that
payment thereof is subordinated pursuant to the terms of this Agreement, and a
copy thereof shall be delivered to Lender.  Any such instrument shall also
provide in substance that any transferee thereof shall, by acceptance thereof,
assume, agree to and accept the terms of this Agreement.

 

8.                                       Governing Law.   This Agreement shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of Georgia.

 

9.                                       Termination.   This Agreement is a
continuing agreement and shall remain in full force and effect until the final
payment in full of all of the Lender Indebtedness, expiration of all commitments
by Lender to make advances to Borrower and/or Guarantor under any document or
instrument and the termination of all documents and instruments evidencing
and/or securing any Lender Indebtedness.

 

10.                                 Descriptive Headings.   The captions in this
Agreement are for convenience of reference only and shall not define or limit
the provisions hereof.

 

11.                                 Binding Effect.  Wherever in this Agreement
one of the parties hereto is named or referred to, the heirs, administrators,
executors, successors, assigns, distributees and legal and personal
representatives of such party shall be included, and all covenants and
agreements contained in this Agreement by or on behalf of Creditor, Borrower
and/or Guarantor or by or on behalf of Lender shall bind and inure to the
benefit of their respective heirs, administrators, executors, successors,
assigns, distributees, and legal and personal representatives, whether so
expressed or not.  Notwithstanding the foregoing, neither Creditor, Borrower nor
Guarantor shall be entitled to assign any of their respective rights, titles,
and interest hereunder, delegate any of their respective obligations,
liabilities, duties, or responsibilities hereunder, or permit any such
assignment or delegation to occur (voluntarily or involuntarily, or directly or
indirectly), without the prior written consent of Lender.

 

12.                                 Severability.  If any provision of this
Agreement shall be held or deemed to be or shall, in fact, be inoperative or
unenforceable as applied in any particular case in any jurisdiction

 

5

--------------------------------------------------------------------------------


 

or jurisdictions or in all jurisdictions, or in all cases because it conflicts
with any other provision or provisions hereof or any constitution or statute or
rule of public policy, or for any other reason, such circumstances shall not
have the effect of rendering the provision in question inoperative or
unenforceable in any other case or circumstance, or of rendering any other
provision or provisions herein contained invalid, inoperative, or unenforceable
to any extent whatever.

 

[signature pages follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of this the 1st day of June, 2011.

 

 

 

GUARANTOR:

 

 

 

 

 

TEAMSTAFF, INC.

 

 

 

 

 

 

 

 

By:

/s/ Zachary C. Parker

 

 

Name:

Zachary C. Parker

 

 

Title:

CEO

 

 

 

 

 

 

 

 

STATE OF

 

 

 

 

 

 

 

 

COUNTY OF

 

 

 

 

 

I, the undersigned, Notary Public in and for said County in said State, hereby
certify that                                                           whose
name as                                              of TEAMSTAFF, INC., is
signed to foregoing instrument and who is known to me, acknowledged before me on
this day that, being informed of the contents of the instrument she/he, as such
officer, and with full authority, executed the same voluntarily for and as the
act of said corporation.

 

Given under my hand this the            day of                                 ,
2011.

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

My commission expires:

 

 

 

 

[NOTARIAL SEAL]

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

 

BORROWER:

 

 

 

 

 

TEAMSTAFF GOVERNMENT SOLUTIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Zachary C. Parker

 

 

Name:

Zachary C. Parker

 

 

Title:

CEO

 

 

 

 

STATE OF

 

 

 

 

 

 

 

 

COUNTY OF

 

 

 

 

 

I, the undersigned, Notary Public in and for said County in said State, hereby
certify that                                                           whose
name as                                              of TEAMSTAFF GOVERNMENT
SOLUTIONS, INC., is signed to foregoing instrument and who is known to me,
acknowledged before me on this day that, being informed of the contents of the
instrument she/he, as such officer, and with full authority, executed the same
voluntarily for and as the act of said corporation.

 

Given under my hand this the            day of                                 ,
2011.

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

My commission expires:

 

 

 

 

[NOTARIAL SEAL]

 

 

 

 

8

--------------------------------------------------------------------------------


 

 

 

CREDITOR:

 

 

 

 

 

WYNNEFIELD PARTNERS SMALLCAP VALUE, LP

 

 

 

 

 

 

 

 

By:

/s/ Nelson Obus

 

 

Name:

Nelson Obus

 

 

Title:

Co-Managing Member of Wynnefield Capital

 

 

Mangement, LLC, as General Partner

 

 

 

 

 

 

 

 

 

 

STATE OF

 

 

 

 

 

 

 

 

COUNTY OF

 

 

 

 

 

I, the undersigned, Notary Public in and for said County in said State, hereby
certify that                                                           whose
name as                                              of WYNNEFIELD PARTNERS
SMALLCAP VALUE, LP, is signed to foregoing instrument and who is known to me,
acknowledged before me on this day that, being informed of the contents of the
instrument she/he, as such officer, and with full authority, executed the same
voluntarily for and as the act of said limited partnership.

 

Given under my hand this the            day of                                 ,
2011.

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

My commission expires:

 

 

 

 

[NOTARIAL SEAL]

 

 

 

 

9

--------------------------------------------------------------------------------


 

 

 

LENDER

 

 

 

 

 

PRESIDENTIAL FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Robert Dysart, Jr.

 

 

Name:

Robert Dysart, Jr.

 

 

Title:

Vice Preident

 

 

 

 

 

 

 

 

STATE OF

 

 

 

 

 

 

 

 

COUNTY OF

 

 

 

 

 

I, the undersigned, Notary Public in and for said County in said State, hereby
certify that                                                           whose
name as                                              of PRESIDENTIAL FINANCIAL
CORPORATION., is signed to foregoing instrument and who is known to me,
acknowledged before me on this day that, being informed of the contents of the
instrument she/he, as such officer, and with full authority, executed the same
voluntarily for and as the act of said corporation.

 

Given under my hand this the            day of                                 ,
2011.

 

 

 

 

 

 

Notary Public

 

 

 

 

 

My commission expires:

 

 

 

 

[NOTARIAL SEAL]

 

 

 

 

10

--------------------------------------------------------------------------------